Citation Nr: 1702188	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-46 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a kidney disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The evidence of record does not show an enlarged prostate related to the Veteran's military service or a service-connected disability.

2.  The evidence of record does not show a kidney disability related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an enlarged prostate have not been met.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be presumed for certain diseases, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of 10 percent or more any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2016).  An enlarged prostate and a kidney disability are not diseases subject to presumptive service connection due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).

The Board finds that the evidence does not show the Veteran was exposed to herbicides in service.  The Veteran has stated that he was exposed to herbicides when he served in South Korea as a civil engineer.  He stated that he worked around 

hangers and the flight line pouring concrete.  The Veteran stated he went near barrels, which might have had chemicals in them.  

Department of Defense has provided a list of units recognized as having served in areas along the Korean Demilitarized Zone (DMZ).  Veterans assigned to one of these units are presumed to have been exposed to herbicide agents.  The Veteran's assigned units, however, are not among the list of units recognized as having served in areas along the DMZ.

In an August 2008 response to an inquiry as to the Veteran's exposure to herbicides in service, the Joint Services Records Research Center stated, "no record of exposure to herbicides."  In an October 2008 response, the director of the U.S. Armed Services Center for Unit Records Research stated,

Osan Air Base is located approximately 48 miles south of the Korean Demilitarized Zone (DMZ).  However, we cannot document or verify that [the Veteran] was exposed to herbicides while stationed at Osan Air Base, Korea.  We researched the available historical records submitted by the 557 Civil Engineering Squadron (CES) and the 6314 CES.  The histories do not document any herbicide spraying, testing, storage or transportation at Osan Air Base, Korea.  Additionally, the records do not document the presence of Agent Orange barrels or fumes.

According to military records, herbicides were used in Korea between 1967 and 1969.  The documentation states that chemical herbicides were used along the Southern Boundary of the Demilitarized Zone (DMZ), during 1967-1969, by Republic of Korea (ROK) Armed Forces as part of counter-infiltration operations.  The spraying was conducted by ROK personnel using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although ROK personnel were advised in the use of herbicides by U.S. Army Non-Commissioned Officers 

(NCO), no U.S. personnel are known to have been actually involved in the application.  The records stated that Agent Orange was used from April 1968 through July 1969.

The evidence does not show the Veteran may be presumed to have been exposed to herbicides in service, or that he was directly exposed to herbicides.

The Board has considered the Veteran's lay statements regarding Agent Orange exposure.  As a lay person, the Veteran's statements are competent evidence to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran's statements are competent evidence to speak of his experiences during service, the Veteran has not provided testimony that he actually saw Agent Orange or any other type of herbicide agent being used.  He stated that he was near barrels which may have contained Agent Orange, but he did not know what was inside the barrels.  In addition, there is no evidence that corroborates the Veteran's assertions that herbicides were used to exfoliate the area in and around Osan Air Force Base in Korea. 

Enlarged Prostate

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an enlarged prostate that is related to service.

The Veteran's service treatment records do not show any treatment for or diagnosis of an enlarged prostate.  A May 1970 separation examination report did not note any complaints or treatment for an enlarged prostate.  The separation report noted the Veteran had chronic penile disease, which started as chancroid.  Although penile lesions were noted, the records do not indicate the Veteran had any symptoms of an enlarged prostate.  Service connection is currently in effect for balanitis.

At the February 2016 hearing before the Board, the Veteran testified that he was first diagnosed with an enlarged prostate approximately 10 years ago.  An October 2004 VA treatment record noted that the Veteran denied having prostate problems.  VA treatment records from 2012 to present reflect a diagnosis of enlarged prostate.  A June 2012 VA computerized tomography scan reflects that the prostate was mildly enlarged.  

The Board finds that the preponderance of the evidence of record is against a finding that the enlarged prostate is related to service.  The Veteran's service treatment records do not note any complaints or treatment for an enlarged prostate.  The Veteran stated that his enlarged prostate began approximately 10 years prior to the Board hearing in February 2016; a significant time after his 1970 discharge from service.  The absence of evidence of evidence or complaints of an enlarged prostate weighs against the Veteran's claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the disorder).   There are no medical opinions of record linking the Veteran's enlarged prostate to service or a service-connected disability.  38 C.F.R. § 3.310 (2016).  A June 2016 VA examination report noted that the Veteran's diagnosis of enlarged prostate was a new and separate diagnosis, not related to intermittent balanitis.  The Veteran has not asserted, and no evidence indicates, that the Veteran's enlarged prostate is caused or aggravated by service-connected balanitis.  

The Veteran has stated that he believes the enlarged prostate is related to exposure to Agent Orange in service.  As discussed above, the Board finds that the Veteran was not exposed to herbicides in service.  Further, as a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of the enlarged prostate.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, service connection for an enlarged prostate is not warranted, as the most probative evidence does not show that the Veteran's current enlarged prostate is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Kidney Disability

The finds that the preponderance of the evidence is against a finding that the Veteran has a kidney disability that is related to service.  The Veteran's service treatment records do not show any treatment or diagnosis of a kidney disability.  A May 1970 separation examination report did not note any complaints or treatment for kidney symptoms.  

At the February 2016 hearing before the Board, the Veteran testified that he was first became aware of the kidney condition approximately 10 years ago.  VA treatment records indicate the Veteran has a history of ureteropelvic junction obstructions.  An October 2004 VA treatment record noted that there were multiple stones in the right kidney, with a partially obstructing stone at the right ureteropelvic junction, with hydroneprhosis.  The Veteran reported he had "never had an episode of renal stone disease before."  Another October 2004 VA treatment record indicates a right ureteral stent was placed.  The Veteran's VA treatment records reflect that the Veteran had calculus of kidney in October 2004.  A June 2012 computerized tomography scan indicated a right ureteral stent in appropriate position with two right calcyceal calculi measuring up to 7 millimeters.  In July 2012, the stent was removed.  A September 2012 renal scan indicated there was a high-grade mechanical obstruction at the right ureteropelvic junction.  A January 2016 VA treatment record noted that a January 2016 lasix renal scan confirmed stability, even possible improvement, in congenital ureteropelvic obstruction.  There was no flank pain and normal renal function.

There are no medical opinions of record linking a kidney disability, to include residuals of a kidney stone, to exposure to service.  The Veteran has asserted that this disorder is related to exposure to Agent Orange in service.  As discussed above, the Board finds that the Veteran was not exposed to herbicides in service.  Further, as a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of a kidney disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has not asserted that he had the disability in service or that he has had continuous symptoms of a kidney disability since service.  In the October 2004 VA treatment record, he specifically stated that he did not have a history of renal stone disease.

Accordingly, service connection for a kidney disability is not warranted, as the most probative evidence does not show that the Veteran has a kidney disability that is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an enlarged prostate, to include as due to exposure to herbicides, is denied.

Service connection for a kidney disability, to include as due to exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


